Criminal prosecution tried at the April Term, 1929, Craven Superior Court upon an indictment charging the prisoner with the murder of one James Bryant, which resulted in a conviction of murder in the first degree and sentence of death. From the verdict thus rendered and judgment entered thereon, the prisoner gave notice of appeal to the Supreme Court, but has failed to prosecute same, as required by the rules, or to take any steps looking to that end, albeit the prisoner was allowed to appeal in formapauperis. S. v. Taylor, 194 N.C. 738, 140 S.E. 728. The motion of the Attorney-General to docket and dismiss the appeal must be allowed. S. v.Dalton, 185 N.C. 606, 115 S.E. 881. But this we do only after an examination of the case to see that no error appears on the face of the record, as the life of the prisoner is involved. S. v. Newsome, 196 N.C. 16,144 S.E. 300. none appears on the present record.
Appeal dismissed. *Page 309